DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is in response to papers filed 5/23/2022.
The response is technically non-compliant as the non-final action withdrew claims 2, 4-18, 32, 52-53.  The instant response identifies the recited claims as previously presented instead of withdrawn.  However to promote compact prosecution and customer service the instant response will be reviewed.  However future amendments that are non-compliant with 37 CFR 1.121 may not be entered or examined.  
Applicant's election with traverse of 1 in the reply filed on 1/21/2022is acknowledged.  The traversal is on the ground(s) that the response asserts there is no search burden.  This is not found persuasive because MPEP 801 states:

This chapter is limited to a discussion of the subjects of restriction and double patenting under Title 35 of the United States Code and Title 37 of the Code of Federal Regulations as it relates to national applications filed under 35 U.S.C. 111(a). The discussion of unity of invention under the Patent Cooperation Treaty Articles and Rules as it is applied as an International Searching Authority, International Preliminary Examining Authority, and in applications entering the National Stage under 35 U.S.C. 371 as a Designated or Elected Office in the U.S. Patent and Trademark Office is covered in MPEP Chapter 1800.

See MPEP § 823 for a summary of the guidance set forth in this chapter with regard to other substantive and procedural matters that generally apply to national stage applications submitted under 35 U.S.C. 371..

Newly presented claim 54 is withdrawn from consideration as the independent claim 1 lacks a special technical feature over the prior art and unity of invention in view of the 103 rejection detailed below.  
Claims 2, 4-18, 32, 52-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/21/2022.
The priority issue and new matter rejection has been withdrawn in view of the amendment.  
The sequence compliance and objection to the specification have been withdrawn in view of the amended specification and sequence listing.
The previous art rejections have been withdrawn in view of the amendment.
Priority
The instant application was filed 10/08/2019 is a national stage entry of PCT/US2018/027391 with an international filing date: 04/12/2018 and claims priority from provisional application 62484666, filed 04/12/2017.
Drawings
The specification describes figure 5B, 7A has green and red color.  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
	 Review of the instant application did not reveal a petition as required.
Response to Arguments
	The response traverses the objection in view of the replacement drawings.  This argument has been thoroughly reviewed but is not considered persuasive as the specification describes figure 5B, 7A has green and red color.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Written Description
The rejected claims are drawn to compositions requiring, “  wherein the nucleic acid duplex directs a cell to localize the nucleic acid duplex to a biological compartmentan enzyme wherein reaction of the catalytic substrate with the enzyme  produces a detectable product; and wherein the first nucleic acid and the second nucleic acid are complementary or substantially complementary and between 5 and 200 nucleic acids in length “ using two unnamed complementary to substantially complementary sequences for the functional outcomes.  The claims are limited to embodiments in which the duplex directs the cell to localize the duplex nucleic acid to any biological compartment with any enzyme , but the claim does not stipulate any other structural features of the structure of the duplex other that conjugated to a normalization moiety and a catalytic substrate which according to the specification are not a part of the directing the cell.  The rejected claims thus comprise a genus of duplex nucleic acids that are complementary to substantially complementary to direct the cell to any biological compartment with an enzyme any species with any catalyst .   
To provide adequate written description and evidence of possession of a claimed set of methods, the specification must provide sufficient distinguishing identifying characteristics of products which are encompassed by the genus.  The factors to be considered include disclosure of complete sets or subsets of compositions for practicing the method steps, expected results of practicing the claimed compositions functional characteristics of the methods, correlation between method steps and expected results, and any combination thereof.  
Even if one accepts that the examples described in the specification meet the claim limitations of the rejected claims with regard to disclosure of functional characteristics, the examples are only representative of a subset of the genus of claimed compositions relating to use of duplex DNA that is complementary or substantially complementary to target any biological compartment and any enzyme substrate of the biological compartment.  The results are not necessarily predictive of the structure or function of other duplex DNA that is complementary or substantially complementary to target any biological compartment.  Thus, it is impossible for one to extrapolate from the few examples described herein those related methods that would necessarily meet the functional characteristics of the rejected claims.
The prior art does not appear to offset the deficiencies of the instant specification in that it does not describe a genus of plex DNA that is complementary or substantially complementary to target any biological compartment and any enzyme of the biological compartment having the functionality of the duplex DNA that is complementary or substantially complementary to target any biological compartment and any enzyme of the organelle.  
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is now is claimed." (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot practice the complete set of methods claimed by applicant based on applicant’s disclosure, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the additional steps required to validate and describe the claimed methods.  Adequate written description requires more than a mere statement that certain structures are part of the invention and reference to the potential for an artisan to eventually envision those structures.  
Further the teachings of the specification with respect to targeting thio-esterase activity endo-lysosomal (example 2), cathepsin activity in lysosomes (example 3), but does not specifically identify the sequence of the duplex or substantially complementary to the duplex which allow for targeting to the specific biological compartment .  
Further the amendment to recite, “biological compartment” has broadened the scope of the claim as the specification teaches, “[0024] In some embodiments, the biological compartment is a cellular organelle. In a related embodiment, the cellular organelle comprises an endosome. In some embodiments, the biological compartment comprises a tissue, organelle, fluid or other biological compartment described herein. In some embodiments, the cellular organelle is an organelle that is not an endosome.”
Given the very large set of structures and methods of using those structures encompassed by the rejected claims, and given the limited description provided by the prior art and specification with regard to how those compositions might be practiced, the skilled artisan would not have been able to practice the claimed invention(s) based on applicant’s written description of the invention.  Therefore, the skilled artisan would have reasonably concluded applicants were not in possession of the claimed invention of claims.
Response to Arguments
The response traverses the written description rejection in view of the amendment.  This argument is not persuasive in view of the modified rejection presented above.
The response further asserts that paragraphs 0017 and 0057 provide adequate written description.  Paraph 0017 describes the number of nucleic acids that can be used.  This does not provide support for the genus of targeting to any biological compartment based on duplex DNA sequences or any enzyme.  Further paragraph 0057 merely identifies the  amount of complementarity.  This does not provide support for the genus of targeting to any biological compartment based on duplex DNA sequences or any enzyme.
Thus the written description rejection is maintained.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim	1 has been amended to recite, “between 5 and 200 nucleic acids in length.”  The art defines nucleic acid as:

    PNG
    media_image1.png
    209
    814
    media_image1.png
    Greyscale

(https://biologydictionary.net/nucleic-acid/, downloaded 8/12/2022>
	Thus the claim is confusing and unclear as to what is required.  Nucleic acids do not provide a length as it is a polymer of nucleotides.  Further the composition comprises a first and second nucleic acid.  Thus the claim is confusing and unclear.  This rejection can be overcome by amending the claim to no longer recite between 5 and 200 nucleic acids in length.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saha (Nature Nanotechnology (2015) volume 10, pages 645-652) and Gulnik (.FEBS Letters 413 (1997) 379-384)
With regards to claim 1, Saha teaches , “Clensor is composed of three modules: (1) sensing (P), (2) normalizing (D2) and (3) targeting (D1) modules (Fig. 1a). Sensing module P is a 12-mer peptide nucleic acid (PNA) sequence conjugated to a fluorescent, chloride-sensitive molecule 10,10′-bis[3-carboxypropyl]- 9,9′-biacridinium dinitrate (BAC)8. Normalizing module D2 is a 38-mer DNA sequence bearing an Alexa 647 fluorophore (A647) that is Cl−-insensitive. Targeting module D1 is a 26-mer DNA sequence. P and D1 are hybridized to adjacent sites on D2, as shown in Fig. 1a. The dsDNA domain on Clensor, comprising D1 and D2, functions as a negatively charged ligand for trafficking along the endolysosomal pathway mediated by anionic ligand binding receptors (ALBRs)16. To traffic Clensor along the transferrin pathway, we molecularly programmed the targeting module (D1) of Clensor by conjugating its 5′ terminus to a well-characterized RNA aptamer (Tfapt) to the human transferrin receptor22 to give a DNA–RNA chimeric oligonucleotide called D1Tfapt (Fig. 1b). The chloride sensor thus programmed to target the transferrin pathway consists of P, D2 and D1Tfapt , and is called ClensorTf. The formation of Clensor and ClensorTf was confirmed by a gel shift assay (Supplementary Fig. 1).” (page 645-646) Saha teaches the nucleic acids of the construct are 12-38 nucleotides in length.
Thus while Saha teaches targeting to the lysosome by use of a duplex nucleic acid, Saha does not explicitly teach a substrate that interacts with an enzyme.
However, Gulnik teaches fluorogenic cathepsin D substrates (title).  Gulnick teaches, “addition to normal physiological functions, cathepsin D has been associated with several biological processes of possible therapeutic significance. The enzyme seems to be involved in antigen processing and presentation of peptide fragments to class II MHC molecules [5-7]. Cathepsin D mediated proteolysis has also been linked to connective tissue diseases [8].” (379, 1st column, introduction).  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute the fluorogenic Cathepsin D substrate of Gulnik for the fluorophore of Saha.  The artisan would be motivated to use the fluorogenic Cathepsin D substrate for the chloride sensor of Saha to examine cathepsin D activity in the lysosome.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one reporter for another.
With regards to claim 3, the fluorogenic Cathepsin D substrate of Gulnick is an enzymatic substrate.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.  
Summary
	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634